The record returned was of a judgment entered on a judgment note; of which no copy was sent up. Diminution was alledged, and the justice returned that no such note could be found among the records of the late Justice Fennimore.
Mr. Rodney excepted that there was no authority for the judgment; andMr. Platt argued that the authority would be implied; but
The Court reversed the judgment, saying that not only the note but the terms of the warrant must be shown to support the judgment. The assignment also must be shown to be such as will justify a suit by the assignee in his own name.
                                                    Judgment reversed.